              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION

J & J SPORTS PRODUCTIONS,
INC.,
              Plaintiff,
                                         No. 4:17-cv-11155-TGB-DRG
v.                                       Hon. Terrence G. Berg

CRUISIN1, INC., CRUISIN CLUB,
AND TIGER WHITE AND
STANLEY KALISEK, Individually,
jointly and severally,
                 Defendants.

  ORDER GRANTING PLAINTIFF’S RENEWED MOTION
 FOR ENTRY OF DEFAULT JUDGMENT AS TO CRUISIN1,
INC. AND DISMISSING DEFENDANTS TIGER WHITE AND
           STANLEY KALISEK (ECF No. 33)
     In this case, Defendants allegedly intercepted and exhibited

for public viewing at their bar the boxing event entitled Manny

Pacquiao v. Timothy Bradley, II WBO Welterweight Championship

Fight Program for private financial gain without paying the

requisite commercial licensing fee to Plaintiff. See, e.g., ECF No. 1.

     Before the Court is Plaintiff’s “Renewed Motion for Default

Judgment Against Defendant Cruisin1 Inc., and to Dismiss

Defendants, Tiger White, and Stanley Kalisek.” ECF No. 33. The

record reflects Cruisin1 Inc. was properly served with notice of this

pending lawsuit through service on its resident agent, Cheyenne


                                  1
Usewick, on July 3, 2017. ECF No. 8; ECF No. 5-1, PageID.27

(corporate entity details). Defendant Cruisin1 Inc. has failed to

respond to the complaint or otherwise plead. On July 26, 2017,

Plaintiff obtained a clerk’s entry of default. ECF No. 12.

     Once a default is entered against a defendant, that party is

deemed to have admitted all the well-pleaded allegations in the

complaint pertaining to liability. See Ford Motor Co. v. Cross, 441

F. Supp. 2d 837, 846 (E.D. Mich. 2006) (citing Matter of Visioneering

Construction, 661 F. 2d 119, 124 (6th Cir. 1981)).

     On January 22, 2018 the Court held a hearing on Plaintiff’s
motion for default judgment; only counsel for Plaintiff appeared.

Although Plaintiff requested a judgment on both liability and an

award of damages, the Court concluded that it would be appropriate
to enter judgment in favor of Plaintiff and against Defendant

Cruisin1 Inc. on liability only at that time. This is because Plaintiff

sought and was granted leave to amend its complaint, dismissing

one defendant and adding two new individual defendants who

Plaintiff believed may be liable. See Amended Complaint, ECF No.

18; and Stipulation and Order, ECF No. 19. Because the complaint
sought joint and several liability against all defendants, the Court

thought it proper to await the determination of any amount of

damages until after the litigation regarding the additional
defendants is completed.


                                   2
     Judgment was therefore entered in favor of Plaintiff and

against Defendant Cruisin1 on the issue of liability only.

     Plaintiff now moves to enter default judgment against

defendant Cruisin1 on the issue of damages, claiming that “[t]here

is sufficient evidence to calculate and liquidate damages with the

need for an evidentiary hearing to establish damages.” ECF No. 33,

PageID.163. Plaintiff alleges that the cost of the program—if

defendants had legally purchased the rights to display it—was

$3200.00. ECF No. 33-6 (rate card). Plaintiff claims as well to have

incurred fees and costs in relation to this action totaling $7,201.25
($6,198.50 in attorney’s fees, and $1002.75 in costs). ECF No. 33–7

(Plaintiff’s counsel’s time and expense tracking).

     Plaintiff also seeks judgment against defendant Cruisin1 in
the amount of $110,000.00, for “enhanced statutory damages,” plus

$7,201.25 for “reasonable attorney fees [and] costs,” plus “statutory

interest on the judgment.” ECF No. 33, PageID.164. Plaintiff

further seeks to dismiss defendants Tiger White and Stanley

Kalisek from this case.

     For the reasons explained below, the Court GRANTS
Plaintiff’s Renewed Motion for Default Judgment Against

Defendant Cruisin1 Inc., and to Dismiss Defendants, Tiger White,

and Stanley Kalisek, awards damages of $10,000, and attorneys’
fees and costs of $7,201.25. ECF No. 33.


                                  3
      I.        Statutory Damages

           A.     Communications Act of 1934 – 47 U.S.C. § 605
      The Communications Act of 1934, as amended, prohibits the

unauthorized interception of radio communications. 47 U.S.C. §

605(a). That section has been interpreted as outlawing satellite

signal piracy and applies in this case. Cablevision of Michigan, Inc.

v. Sports Palace, Inc., 27 F.3d 566 (6th Cir. 1994). Plaintiff’s

complaint establishes the elements of liability required to state a

claim under 47 U.S.C. § 605.

      Section 605 permits recovery of actual damages or statutory
damages of between $1,000–$10,000 for each non-willful violation

of this section. 47 U.S.C. § 605(e)(3)(C)(i)(I) & (II). Non-willful

violation of this section is a strict liability offense—it is unnecessary
to prove intent or knowledge to establish liability under the Act. Joe

Hand Promotions, Inc. v. Easterling, No. 4:08-cv-1259, 2009 WL

1767579 at *4 (N.D. Ohio June 22, 2009), citing Int'l Cablevision,

Inc. v. Sykes, 997 F.2d 998, 1004 (2d Cir. 1993) and Kingvision Pay

Per View Ltd. v. Williams, 1 F. Supp. 2d 1481, 1484 (S.D. Ga. 1998).

      The court also has discretion to increase the award by up to
$100,000.00 for willful violations of the act. 47 U.S.C. §

605(e)(3)(C)(ii) (“In any case in which the court finds that the

violation was committed willfully and for purposes of direct or

indirect commercial advantage or private financial gain, the court


                                    4
in its discretion may increase the award of damages, whether actual

or statutory, by an amount of not more than $100,000 for each

violation of subsection (a) of this section.”). The statute does not

define “willful,” but in Joe Hand Promotions, Inc. v. Easterling, the

Northern District of Ohio collected cases discussing the parameters

of willfulness under Section 605,

           “The Supreme Court has defined “willful” in the
           context of civil statutes as conduct showing
           “disregard for the governing statute and an
           indifference to its requirements.” Transworld
           Airlines, Inc. v. Thurston, 469 U.S. 111, 127, 105
           S. Ct. 613, 83 L.Ed.2d 523 (1985).

           For purposes of § 605, courts have identified
           conduct as “willful” where there were repeated
           violations over time, or there was a sophisticated
           understanding of the satellite programming
           industry and there was a violation of the statutes
           that     regulate    the     conduct. Cable/Home
           Communication Corp. v. Network Prod., 902 F.2d
           829, 851 (11th Cir. 1990); Home Box Office v.
           Champs of New Haven, Inc., 837 F. Supp. 480, 484
           (D. Conn. 1993).

           Other district courts have ruled that a court may
           draw an inference of willfulness from a defendant's
           failure to appear and defend an action in which the
           plaintiff demands increased statutory damages
           based on allegations of willful conduct. Time
           Warner Cable of New York City, [a Div. of Time
           Warner Entm't Co., L.P. v. Olmo, 977 F. Supp. 585,
           589 (E.D.N.Y. 1997)]; Fallaci v. The New Gazette



                                    5
           Literary Corp., 568 F. Supp. 1172, 1173 (S.D.N.Y.
           1983).

           One district court has interpreted 47 U.S.C. §
           605(e)(3)(C) (ii) to include substantial unlawful
           monetary gains by a defendant as an appropriate
           factor to consider when exercising discretion in
           increasing      the    amount     of     statutory
           damages. Home Box Office, 837 F. Supp. at 484.

           Another district court has required that there
           must be egregious circumstances before awarding
           maximum       statutory  damages. Joe     Hand
           Promotions v. Burg's Lounge, 955 F. Supp. 42, 44
           (E.D. Pa. 1997).”
Joe Hand Promotions, Inc. v. Easterling, No. 4:08CV1259, 2009 WL
1767579, at *6 n.2 (N.D. Ohio June 22, 2009) (quoting Buckeye

Cablevision, Inc. v. Sledge 2004 WL 952875, 2 (N.D. Ohio Apr. 8,

2004)). In similar cases, this court and others have approached

damages using a variety of methods. J & J Sports Productions, Inc

v. Matti, No. 2:13-cv-13963 (E.D. Mich. Nov. 24, 2014) (per-patron

fee multiplied by factor of four); J & J Sports Production, Inc. v. Sig
Brothers Too, LLC, 2:13-cv-12014 (E.D. Mich. April 16, 2014)

(default judgment awarding all damages requested by Plaintiff);

Joe Hand Promotions, Inc. v. Granada Lounge, Inc., No. 11-13062,

2012 WL 447272, at *3 (E.D. Mich. Feb. 13, 2012) ($3,000 is

adequate deterrent and not an amount that “could put Defendants

out of business” where Plaintiffs requested $110,000); J & J Sports

Prods., Inc. v. Ribeiro, 562 F. Supp. 2d 498, 501–02 (S.D.N.Y. 2008)


                                   6
(When the exact number of patrons is known, the court may

multiply that number by an amount between “$20 and $300,

although     most    courts    set       a    number    around   $50.”);

J & J Sports Prods., Inc. v. Trier, No. 08–cv–11159, 2009 U.S. Dist.

LEXIS 6415, at *3 (E.D. Mich. Jan. 29, 2009) (“[f]acts relevant to

this determination include the number of patrons in the

establishment at the time the violation occurred, the seating

capacity of the establishment, the various rates, including the

residential rate, charged by the plaintiff for the viewing of the

broadcast, and whether the defendant charged patrons a cover for
the viewing or was likely to have obtained significant profits in

another manner.”); Joe Hand Promotions, Inc. v. McBroom, No.

5:09-cv-276(CAR), 2009 WL 5031580 at *6 (M.D. Ga. Dec. 15, 2009)
(treble licensing fee)); Entertainment by J & J, Inc. v. Suriel, 01 Civ.

11460(RO), 2003 WL 1090268 (S.D.N.Y. Mar.11, 2003) (When the

exact number of patrons is unknown, a flat sum based on

considerations of justice may be awarded).

        B.    Cable and Television Consumer Protection and
              Competition Act of 1992 – 47 U.S.C. § 553(a)
     The     Cable   and   Television        Consumer   Protection   and

Competition Act of 1992 makes it illegal to intercept without

authorization any communications service offered over a cable

system. 47 U.S.C. § 553(a)(1). Arranging to air a pay-per-view cable


                                     7
cast program without paying for it is intercepting without

authorization a communications service offered over a cable system.

See Id.; see also Cablevision of Michigan, Inc. v. Sports Palace, Inc.,

27 F.3d 566, No. 93-1737 (6th Cir. 1994) (table).

      This Act permits recovery of actual damages or statutory

damages of between $250–$10,000 for non-willful violations. 47

U.S.C. § 553(c)(3)(A)(i)&(ii). As with Section 605, this is a strict

liability issue, and no proof of knowledge or intent need be shown.

Easterling, 2009 WL 1767579 at *4. The court also has discretion to

increase the award by up to $50,000.00 for willful violations of the
act—violations done for indirect commercial advantage or private

financial gain. 47 U.S.C. § 553(c)(3)(B).

         C.    Plaintiff may only recover under one section,
               not both
      When a defendant is liable under both Sections 553 and 605,

a plaintiff may recover under only one section. See J & J Sports

Productions, Inc. v. Palumbo, No. 4:12-cv-2091, 2012 WL 6861507

at *3 (N.D. Ohio Dec. 12, 2012); Joe Hand Promotions, Inc. v. RPM

Management Co. LLC, No. 2:11-cv-377, 2011 WL 5389425 at *2

(S.D. Ohio Nov. 7, 2011). In this case Plaintiff requests damages

under Section 605(a) and seeks an award of statutory damages (as

opposed to actual damages). ECF No. 33, PageID.172–173 (citing

47 U.S.C. § 605(e)(3)(C)(i)(II)).


                                    8
      Plaintiff requests enhanced damages, alleging that defendant

willfully violated Section 605. ECF No. 33, PageID.173–174.

Plaintiffs say that Defendant’s willfulness can be shown here based

on “defendant's failure to appear and defend an action in which the

plaintiff   demands   increased   statutory   damages     based   on

allegations of willful conduct.” ECF No. 33, PageID.174 (quoting

Joe Hand Promotions, Inc. v. Easterling, No. 4:08CV1259, 2009 WL

1767579, at *6 n.2 (N.D. Ohio June 22, 2009)).

      But in the cases cited by the Easterling court upon which

Plaintiff relies, Defendant had not merely failed to appear. In the
first, Defendant had also “modified the investigators’ two devices to

receive [Plaintiff’s] cable programming.” Time Warner Cable of New

York City, a Div. of Time Warner Entm't Co., L.P. v. Olmo, 977 F.
Supp. 585, 589 (E.D.N.Y. 1997). The second case cited by the

Easterling court dealt with unauthorized reproduction of a

newspaper article and photograph in violation of the copyright law,

not Section 605. Fallaci v. The New Gazette Literary Corp., 568 F.

Supp. 1172, 1173 (S.D.N.Y. 1983).

      In the instant case, Plaintiff has never laid out how exactly
Defendant obtained the signal for the boxing match, whether by

paying for a less expensive residential license and then

broadcasting it within the establishment, or by modifying some
piece of hardware to steal the signal, or by some other means. The


                                  9
mere act of playing the broadcast—even where Defendant failed to

appear or defend, and may have obtained “commercial advantage

or private financial gain”—is not enough to establish that the

Defendant willfully violated Section 605. Though perhaps unlikely,

the record before the Court cannot exclude the possibility that

Defendant’s televisions played the boxing match through some

technological happenstance or mistake on the part of Plaintiff,

without any act from Defendant causing it to happen. A showing of

willfulness under Section 605 requires, at the very least, an

allegation that Defendant took some action to cause the program to
be broadcast without paying the licensing fee.

     In the instant case, there is also no allegation of “disregard for

the governing statute and an indifference to its requirements,” nor

“repeated violations over time,” nor “sophisticated understanding

of the satellite programming industry[.]” See Transworld Airlines,

Inc., 469 U.S. at 127; Cable/Home Communication Corp., 902 F.2d
at 851; Home Box Office, 837 F. Supp. at 484. Plaintiff similarly

makes no showing of “substantial unlawful monetary gains” by

defendant. Home Box Office, at id.
     For these reasons, the Court finds that Plaintiff has not

adequately alleged the Defendant willfully violated Section 605.

        D.    Determining damages



                                  10
      Plaintiff supplied an affidavit from an investigator, Joe

Rossetti, who attests that he visited “Cruisin Club” on April 12,

2014 (the night of the fight) and made several observations. See

ECF No. 33-5. Mr. Rossetti paid a $10 cover fee at the door, walked

past several security guards, and entered the main area of the

location, which sounds like a standard bar. ECF No. 33-5,

PageID.205. Within this area, Mr. Rossetti observed five total

televisions, but only two of them were showing the Manny Pacquiao

v. Timothy Bradley fight program. Id. Mr. Rossetti said that there

also was a DJ playing live music at the same time. Id. Mr. Rossetti
claims that the maximum capacity for this location is 200 people,

though it is unclear whether this is his best approximation based

on his observations only, or if he obtained this number from a Fire
Marshal certificate or something other public record. Id. Mr.

Rossetti claims to have performed three head counts during his

visit, observing about 130 people in the establishment. Id. It is

unclear whether Mr. Rossetti included service staff and members of

security in his head count.

      Plaintiff’s actual damages are $3,200—the amount of the
unpaid licensing fee.1 Plaintiff only accuses Defendant of a single

violation of Section 605.


1Plaintiff supplies a “Rate Card” indicating that the fee for an establishment
with a capacity of 200 people is $3,200.00. ECF No. 33-6, PageID.208. Mr.


                                      11
      Even if the Court found that defendant willfully violated

Section 605, $110,000 would be excessive, as that is an amount that

would likely put defendant out of business. See Joe Hand

Promotions, Inc. v. Granada Lounge, Inc., No. 11-13062, 2012 WL

447272, at *3 (E.D. Mich. Feb. 13, 2012) (awarding an amount that

is adequately deterrent but not enough to put Defendants out of

business); J & J Sports Prods., Inc. v. Ribeiro, 562 F. Supp. 2d 498,

502 (S.D.N.Y. 2008) (quoting Garden City Boxing Club, Inc. v.

Polanco, 05 Civ. 3411(DC), 2006 WL 305458, at *5 (S.D.N.Y. Feb 7,

2006) (“Courts, however, must bear in mind that ‘although the
amount of damages should be an adequate deterrent, [a single]

violation is not so serious as to warrant putting the restaurant out

of business.’”).
      Section 605 allows damages for non-willful violations either

in the amount of actual damages plus “any profits of the violator

that are attributable to the violation which are not taken into

account in computing the actual damages,” or in an amount

between $1,000 and $10,000, as the Court considers just. 47 U.S.C.

§ 605(e)(3)(C)(i)(I)&(II). Plaintiff has not provided any allegation of
Defendant’s gross revenue or what they believe to be Defendant’s

profits gained from airing the boxing match—elements that are


Rossetti attested that the capacity of Cruisin Club was exactly 200 people. ECF
No. 33-5, PageID.205.


                                      12
required for the Court to award actual damages under 47 U.S.C. §

605(e)(3)(C)(i)(I). The Court instead exercises its discretion under

47 U.S.C. § 605(e)(3)(C)(i)(II) to award an amount it considers just.

Accordingly, the Court awards a total of $10,000 statutory

damages—less than one-tenth of the amount requested—to

Plaintiff for Defendant’s single, non-willful violation of Section 605.

See 47 U.S.C. § 605(e)(3)(C)(i)(II). This amount is the maximum
statutory damages allowable for non-willful violations, and the

minimum amount allowable for willful violations. If the Court had

found Defendant’s mere default adequate to establish a willful

violation, the amount awarded would still have been $10,000,

reflecting no prior history of violations by Defendant, and an at-

best-de-minimis showing of willfulness. However, in awarding the
maximum statutory damages for non-willful violations, the Court

is observing that Defendant’s unacceptable conduct in allowing the

broadcast to air in their establishment was compounded by their

default.

     The Court finds $10,000 to be just, and adequate to send a

deterrent message to other establishments to be very careful about
airing programs without paying the requisite licensing fee. This

amount also more-than-adequately compensates Plaintiff, as it is

more three times their actual damages in lost licensing fee revenue.




                                  13
       The Court GRANTS an award of $10,000.00 in damages to

Plaintiff for Defendant Cruisin1’s non-willful violation of Section

605.

       II.        Attorneys’ Fees and Costs

       Section 605 also requires an award of costs and reasonable

attorney's fees. 47 U.S.C. § 605(e)(3)(B)(iii) (“The court— shall

direct the recovery of full costs, including awarding reasonable

attorneys’ fees to an aggrieved party who prevails.”).

       Counsel from Hubbell DuVall, PLLC submitted a Time and

Expense tracking sheet in support of their requested fees. ECF No.
33-7. For the reasons discussed below, the Court will approve

$7,201.25 in total costs and fees for Hubbell DuVall, PLLC.

             E.     Lodestar analysis
       The first step in determining attorneys’ fees is “multiplying

the number of hours reasonably expended on the litigation by a

reasonable hourly rate.” U.S. Structures, Inc. v. J.P. Structures,

Inc., 130 F.3d 1185, 1193 (6th Cir. 1997) (citing Hensley v.

Eckerhart, 461 U.S. 424, 433–37 (1983) (noting that “[t]he most

useful starting point for determining the amount of a reasonable

fee is the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate”)). The party requesting the

fees has the burden of establishing that they are entitled to the
requested amount. Yellowbook Inc. v. Brandeberry, 708 F.3d 837,


                                    14
848 (6th Cir. 2013). “The key requirement for an award of attorney’s

fees is that the documentation offered in support of the hours

charged must be of sufficient detail and probative value to enable

the court to determine with a high degree of certainty that such

hours were actually and reasonably expended in the prosecution of

the litigation.” Inwalle v. Reliance Med. Prods., Inc., 515 F.3d 531,

553 (6th Cir. 2008). The trial judge must “question the time,

expertise, and professional work of [the] lawyer” applying for fees.

Earl v. Beaulieu, 620 F.2d 101, 103 (5th Cir. 1980). And, in

calculating the appropriate award, “the district court is required to
give a clear explanation,” as to its reasoning. Moore v. Freeman, 355

F.3d 558, 566 (6th Cir. 2004).

     To determine a reasonable hourly rate for attorneys or firms
located out-of-state, “courts use as a guideline the prevailing

market rate, which is defined as the rate that lawyers of

comparable skill and experience can reasonably expect to command

within the venue of the court of record.” Northeast Ohio Coalition

for the Homeless v. Husted, 831 F.3d 686, 715 (6th Cir. 2016)

(citing Geier v. Sundquist, 372 F.3d 784, 791 (6th Cir. 2004)
(quotation marks omitted)). As such, the Court uses a report

produced regularly by the State Bar of Michigan called the “2017

Economics of Law Practice, Attorney Income and Billing Rate
Summary                Report,”             available             at


                                  15
https://www.michbar.org/file/pmrc/articles/0000153.pdf

(hereinafter “2017 Report”).2

       “The essential goal in shifting fees (to either party) is to do

rough justice, not to achieve auditing perfection.” Fox v. Vice, 563

U.S. 826, 838 (2011). Thus, trial courts “may take into account their

overall sense of a suit and may use estimates in calculating and

allocating an attorney’s time,” id., and need only provide “a concise
but clear explanation” of their reason for reaching a certain fee

award amount. Hensley, 461 U.S. at 437.

      Plaintiff’s counsel asserts that the requested fee is based on a
reasonable number of hours, and that the responsible attorney’s

hourly rate of $245.00 per hour is reasonable and in line with local

attorneys of similar experience. ECF No. 33, PageID.178 (brief in
support of motion); PageID.183 (counsel’s affidavit). Counsel for

plaintiff claims that attorney fees totaled $6,198.50, costs totaled

$1,002.75, and these amounts combined equal $7,201.25.

      Plaintiff’s counsel, Clinton Hubbell, provides documentation

that litigation activities comes to a total of 25.30 hours. ECF No.

33-7, PageID.217–223 (“Plaintiff’s Counsel’s Time and Expense

Tracking”). This tracking sheet includes 45 tasks, 44 of which are


2In determining the reasonableness of their rates, Plaintiff’s counsel relied
upon the 2014 version of this Report, mistakenly believing it to be the most
recent update to the report. See 2014 Report, ECF No. 33-8 (Exhibit 8). The
Court uses the more recent 2017 Report.


                                      16
assigned to Mr. Hubbell, and one of which was completed by

Anupama Gokarn. Id. at PageID.217. The tasks reflect standard

litigation activities (attending depositions, drafting pleadings,

court mandated telephonic conferences, etc.), and range from 0.10

hours of time on the low end (tasks such as reviewing the

scheduling order) to 3.20 hours on the high end (drafting and

revising the motion for default judgment). Id. at PageID.219–221.

Most of the tasks register as less than an hour. Though this sheet

indicates a rate of $0.00 per hour, the total number of hours

indicated (25.30 hours) multiplied by a rate of $245.00 per hour (the
rate claimed in the motion, ECF No. 33, PageID.178) does equal the

amount requested by counsel: $6,198.50.

      Counsel for Plaintiff did not supply the court with his CV, nor
indicate how long he has practiced, nor what his title is—

information which is important in determining the correct lodestar

for fee awards per the 2017 Report. His profile on the Hubbell

DuVall PLLC website indicates that he graduated law school in

2008, and that he founded the firm (with fellow attorney Dylan

DuVall) that same year. See Clinton J. Hubbell, Our People,
Hubbell DuVall PLLC, https://hubbellduvall.com/people/clinton-j-

hubbell/. The firm is located in Southfield, Michigan and does not

appear to employ any other attorneys other Messrs. Hubbell and
and     DuVall.     About     Us,     Hubbell     DuVall      PLLC,


                                 17
https://hubbellduvall.com/about/. As such, the Court considers Mr.

Hubbell a named partner of a small, single-office law firm, with

over ten years of experience.

     The Report finds that for partners,3 the hourly billing rate
ranged from $223.00 (25th percentile) to $567.00 (95th percentile),

with median rates ranging between $290.00–$315.00, and mean

rates ranging between $300.00–$329.00. 2017 Report at 4. For all

attorneys with 11–20 years of experience, hourly rates range from

$225.00–$500.00, with a mean of $302.00. Id. Hourly rates for

attorneys located in Southfield, Michigan ranged from $220.00–
$510.00. Id. at 5.

     Mr. Hubbell’s proffered hourly rate of $245.00 is well within

the range for similarly-situated attorneys, and is not approaching
the 95th percentile for any of the relevant categories examined in

the 2017 Report. Mr. Hubbell’s rate is at or below the average

hourly rates of similarly-situated attorneys.

     Having reviewed all applicable categories and ranges in the

2017 Report, the Court will reimburse Mr. Hubbell at the rate and

amount requested, because both his hourly rate and the number of
hours he expended in pursuit of this case are reasonable for

similarly-situated attorneys practicing in Michigan. Accordingly,


3Including “Managing Partner,” “Equity Partner/Shareholder,” and “Non-
Equity Partner.” 2017 Report at 4.


                                  18
the Court GRANTS Plaintiff attorneys’ fees in the amount of

$6,198.50.

      Plaintiff also requests reasonable costs, and includes in the

expense tracking sheet an accounting of the various cost-inducing

activities   associated   with   this   litigation.   ECF   No.   33-7,

PageID.224–225. These items include such things as filing fees,

court reporter costs for depositions, process server fees, and postage

costs, among other things. Id. The Court has reviewed the costs

listed and determined that they are all reasonably incurred costs

given the nature of this litigation. Accordingly, the Court also
GRANTS Plaintiff $1,002.75 for costs.

      III. Conclusion

      For the reasons stated above, the Court GRANTS Plaintiff’s
“Renewed Motion for Default Judgment Against Defendant

Cruisin1 Inc., and to Dismiss Defendants, Tiger White, and Stanley

Kalisek” (ECF No. 33), enters default judgment against Defendant

Cruisin1 Inc., and awards to Plaintiff:

   $10,000.00 in damages under 47 U.S.C. § 605(e)(3)(C)(i)(I)&(II),

   $6,198.50 in reasonable attorneys’ fees,
   $1,002.75 in reasonably incurred litigation costs,

for a total of $17,201.25.




                                  19
Defendants Tiger White and Stanley Kalisek are dismissed with

prejudice.

IT IS SO ORDERED.


Dated: April 12, 2019       s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE


                      Certificate of Service
  I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on April 12, 2019.

                            s/A. Chubb
                            Case Manager




                                20
